Exhibit 99.3 Capital One Financial Corporation Reconciliation of Reported GAAP Measures to Managed Basis Non-GAAP Measures We refer to our consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles ("GAAP") as our "reported" or GAAP financial statements.Effective January 1, 2010, we prospectively adopted two new consolidation accounting standards that resulted in the conolidation of the substantial majority of our securitization trusts that had been previously treated as off-balance sheet. Prior to our adoption of these new consolidation accounting standards, management evaluated the company's performance on a non-GAAP "managed" basis, which assumed that securitized loans were not sold and the earnings from securitized loans were classified in our results of operations in the same manner as the earnings from loans that we owned.We believed that our managed basis information is useful to investors because it portrays the results of both on- and off-balance sheet loans that we manage, which enables investors to understand and evaluate the credit risks associated with the portfolio of loans reported on our consolidated balance sheet and our retained interests in securitized loans. Our non-GAAP managed basis measures may not be comparable to similarly titled measures used by other companies. As a result of the January 1, 2010 adoption of the new consolidation accounting standards, the accounting for the loans in our securitization trusts in our reported GAAP financial statements is similar to how we accounted for these loans on a managed basis prior to January 1, 2010. Consequently, we believe our managed basis presentations for periods prior to January 1, 2010 are generally comparable to our reported basis presentations for periods beginning after January 1, 2010.In periods prior to January 1, 2010, certain of our non-GAAP managed basis measures differed from our comparable reported measures because we assumed, for our managed basis presentation, that securitized loans that were accounted for as sales in our GAAP financial statements remained on our balance sheet. The following tables, which are described below, provide a reconciliation of reported GAAP financial measures for each quarter of 2009 to our non-GAAP managed basis financial measures included in our filing.The year-to-date earnings results for each reported period included in our filing can be derived by adding the respective earnings results for each quarter. We also provide a reconciliation of our tangible common equity ratios calculated based on our reported results to ratios calculated based on our non-GAAP managed results. · Table 1:Reported GAAP Measures — Reflects selected financial measures from our consolidated GAAP financial statements or metrics calculated based on our consolidated GAAP financial statements. · Table 2:Non GAAP Securitization Reconciliation Adjustments — Presents the reconciling differences between our reported GAAP financial measures and our non-GAAP managed basis financial measures.These differences include certain reclassifications that assume loans securitized by Capital One and accounted for as sales and off-balance sheet transactions in our GAAP financial statements remain on our balance sheet.These adjustments do not impact net income as reported by our lines of business or the company as a whole. · Table 3:Non GAAP Managed Basis Measures — Reflects selected financial measures and related metrics based on our non-GAAP managed basis results. · Table 4:Financial & Statistical Summary Explanatory Footnotes — Includes explanatory footnotes that provide additional information for certain financial and statistical measures presented in Tables 1, 2 and 3. · Table 5:Average Balances and Net Interest Margin Non-GAAP Reconciliation — Presents a reconciliation of our average balances and net interest margin on a reported basis to our average balances and net interest margin on a non-GAAP managed basis. · Table 6:Tangible Common Equity Non-GAAP Reconciliation — Presents a reconciliation of tangible common equity ratios calculated based on our reported results to our tangible common equity ratios calculated on a non-GAAP managed basis. Page 1 CAPITAL ONE FINANCIAL CORPORATION (COF) FINANCIAL & STATISTICAL SUMMARY TABLE 1:REPORTED GAAP MEASURES (Dollars in millions, except per share data and as noted) Q4 Q3 Q2 Q1(7) Earnings (Reported Basis) Net interest income $ Non-interest Income (1) 1,232 Total revenue (2) Provision for loan and lease losses Reported Balance Sheet Statistics (Period Average) Average loans held for investment $ Average earning assets Average assets Return on average assets (ROA) 0.95 % 1.01 % 0.52 % )% Reported Balance Sheet Statistics (Period End) Loans held for investment $ Total assets Tangible assets (A) Tangible common equity to tangible assets ratio (B) 8.03 % 7.82 % 7.10 %(6) 5.75 % Reported Performance Statistics (Quarter over Quarter) Net interest income growth (3) (3
